Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 16/922,256 filed on 7/7/2020.  
2. 	Claims 1-15 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in case the first and second data are different: generating and outputting a second signal indicating non-identity of the data or the software stored in the first block of the memory of the device and the data or software stored in the first block of the reference memory; and/or …” However, it is not clear how many limitations are covered following the “and/or” wording. Are all the limitations included by the 
Clarifications/corrections are needed.
Claims 2-6 are rejected by virtue of their dependency from claim 1.
Claims 10, and 13-15 suffer from the same deficiency as in claim 1.
Claims 11-12 are rejected by virtue of their dependency from claim 10.
For the purpose of claim analysis with respect to prior art, the Examiner interprets the “and/or” wording covers all the limitations following it.
Further, Applicant is advised that the “and/or” wording means that the limitations following it may (for and) or may not (for or) need to be considered for claim analysis. Therefore, at least for the “or” case, all the limitations following the “and/or” wording need not, and will not, be considered for claim analysis in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhong et al. (US Patent Application Publication 2016/0335154, hereinafter Zhong).
A device [storage system, figure 4, 22; figure 5, 62] comprising: a microprocessor [controller chip, figure 5, 68]; associated memory [memory, figure 5, 66]; and a communication interface [the communication interface to the host as shown in figures 4 and 5], wherein the device is configured to receive, via the interface and from an external entity that is not part of the device [the corresponding external entity is the host (figure 4, 20; figure 5, 60)], an external read request specifying a block of the associated memory of the device [Storage infrastructures and methods that generate hash values based on error correction codes. A system is provided that includes: a code retrieval system implemented on a host having logic for issuing a redundancy read command to a storage system to retrieve a redundancy code for an identified data block; and a hashing system implemented on the host for hashing the redundancy code to generate a hash value based on the redundancy code. A storage system is also provided that includes: a memory for storing data blocks and associated redundancy codes; and a controller having: an input/output for receiving a hash value read command for a specified data block from a host and returning a hash value; a decoding system that extracts a redundancy code associated with the specified data block; and an in -memory hashing system for computing a hash operation on the redundancy code (abstract)], wherein the device is further configured to return, in response to the external read request, a hash value of the content of the specified memory block [Storage infrastructures and methods that generate hash values based on error correction codes. A system is provided that includes: a code retrieval system implemented on a host having logic for issuing a redundancy read command to a storage system to retrieve a redundancy code for an a controller having: an input/output for receiving a hash value read command for a specified data block from a host and returning a hash value; a decoding system that extracts a redundancy code associated with the specified data block; and an in -memory hashing system for computing a hash operation on the redundancy code (abstract)].
As to claim 8, Zhong teaches The device of claim 7, further configured to generate and return, in response to a corresponding read request specifying a block of memory of the device, error correction information for the content of the specified memory block [ECC, figure 4, 38; This described approach reduces the computational complexity of data hashing in computing systems. In current practice, given the original data chunk (i.e., data block) to be hashed, the hash function always directly applies the hashing computation onto the original data to obtain the corresponding hash value. In computing systems, the data being stored in data storage devices (such as hard disk drives and solid-state drives) and memory (such as DRAM) are typically protected by error correction coding (ECC) to ensure the data storage integrity and reliability. In essence, ECC encoding carries out a certain computation, which is typically much more complicated than data hashing, on the original data to generate some redundant data called coding redundancy. The coding redundancy is highly correlated with the original data, and the ECC decoding leverages such a strong data correlation to detect and correct errors (¶ 0016)].
The device of claim 7, further configured to return hash values of the content of a specified block of the memory only for requests to a specific memory address range [figure 4, address (34), data lock (36); Storage infrastructures and methods that generate hash values based on error correction codes. A system is provided that includes: a code retrieval system implemented on a host having logic for issuing a redundancy read command to a storage system to retrieve a redundancy code for an identified data block; and a hashing system implemented on the host for hashing the redundancy code to generate a hash value based on the redundancy code. A storage system is also provided that includes: a memory for storing data blocks and associated redundancy codes; and a controller having: an input/output for receiving a hash value read command for a specified data block from a host and returning a hash value; a decoding system that extracts a redundancy code associated with the specified data block; and an in -memory hashing system for computing a hash operation on the redundancy code (abstract)].
As to claim 10, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
In addition, Zhong teaches a database system [as shown in figure 4, where the corresponding database system comprises a host (20) and a data center(s) 40)]. 


6.	Claims 1-3, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tkacik et al. (US Patent Application Publication 2014/0281354, hereinafter referred to as Tkacik).
As to claim 1, Tkacik teaches A computer-implemented method of identifying errors in data or software of a device or manipulations of the data or the software of the device, comprising: 
receiving a first hash value of data or software stored in a first block of a memory of the device [as shown in figures 4 and 5, where each data block has its own hash value]; 
receiving a second hash value of the data or software in the first block from a reference memory or receiving content of the first block from the reference memory and determining the second hash value [… A hash valid indicator to indicate whether a reference hash value for a memory page corresponding to an entry is or is not valid is shown under hash valid column 308 for each of entries 321, 322, 323, and 324. A reference hash indicated by a hash valid indicator to be invalid may have any value, even a value not generated by a hash function (e.g., when the contents of a hash valid indicator of a entry may be in an unknown state before a first hash value is stored as a hash valid indicator of the entry) … (¶ 0023)]; and 
comparing the first hash value and the second hash value [figure 7, step 713, “compare to stored hash value;” … A response indicator to indicate what type of response should occur to the detection of a mismatch when comparing a hash value to a stored reference hash value is shown under response column 205 for each of entries 211, 212, 213, and 214 … (¶ 0021)];  
in case the first and second hash values are identical: repeating the preceding steps for data or software stored in a different block [figure 7, steps 713-715 and 718-720]; generating and outputting a first signal indicating an identity of the data or software stored in the first block of the memory of the device and the data or software stored in the first block of the reference memory and/or terminating the method [figure 7, steps 713-715 and 718-720], 
in case the first and second data are different: generating and outputting a second signal indicating non-identity of the data or the software stored in the first block of the memory of the device and the data or software stored in the first block of the reference memory; 
and/or receiving or extracting error correction information for the first block stored in the memory of the device [figure 7, steps 713-714 and 716-717; … Possible responses to the detection of a mismatch include setting a bit in a status register, generating an interrupt, asserting a hardware error indication signal, or other response … (¶ 0021)]; 
receiving the content of the first block from the reference memory if the content has not already been received for determining the second hash value; reconstructing the content of the first block stored in the memory of the device by iteratively: modifying the content of the first block received from the reference memory in accordance with the received error correction information; 
generating a hash value of the modified content; comparing the hash value of the modified content with the received first hash value; 
repeating the preceding iterative steps until the hash value of the modified content and the received first hash value are identical; and comparing the content of the first block received from the reference memory and the content of the reconstructed first block stored in the memory of the device for identifying differences in the content [For the purpose of claim analysis with respect to prior art, the Examiner interprets the “and/or” wording covers all the limitations following it.
Further, Applicant is advised that the “and/or” wording means that the limitations following it may (for and) or may not (for or) need to be considered for claim analysis. Therefore, at least for the “or” case, all the limitations following the “and/or” wording need not, and will not, be considered for claim analysis in this Office Action].
As to claim 2, Tkacik teaches The method of claim 1, wherein receiving the first hash value comprises: establishing a communication with a communication interface of the device [as shown in figures 1 and 2]; transmitting a read request specifying the first block to a communication interface of the device, targeted to return the content of the first block [In accordance with at least one embodiment, the RTIC system, having information as to the location of the table in memory, will check the enable bit for a page, follow a pointer to the page, read the page, calculate a hash value for the page, check the valid bit for that page in the table, then, if the hash valid bit shows a stored reference hash value for the table entry for the page to be valid, compare the calculated hash value with the stored reference hash value retrieved from the table or, if the hash valid bit shows the reference hash value for the table entry for the page not to be valid, store the calculated value in the table to be used as the stored reference hash value for future comparison … (¶ 0056)], 
and/or wherein receiving the second hash value comprises: establishing a communication with a communication interface of a database, separate from the device; and transmitting a read request specifying the first block to a communication interface of the database, targeted to return the content of the first block or the corresponding second hash value [For the purpose of claim analysis with respect to prior art, the Examiner interprets the “and/or” wording covers all the limitations following it. Further, Applicant is advised that the “and/or” wording means that the limitations following it may (for and) or may not (for or) need to be considered for claim analysis. Therefore, at least for the “or” case, all the limitations following the “and/or” wording need not, and will not, be considered for claim analysis in this Office Action].
As to claim 3, Tkacik teaches The method of claim 1, wherein a begin address and/or an end address of a respective block are iteratively modified for isolating an address range in the memory of the device that is different from the corresponding address range in the reference memory [figure 2, 206, starting address; as shown in figures 4 and 5; In accordance with at least one embodiment, rather than having a few registers which store the start address, length and hash value, 64 entries are maintained in a 4K partition of internal physically secure memory. Each entry covers a single 4K block of memory and may include the start address, length, a hash value over that single 4K entry, and valid bits … (¶ 0032)].
As to claim 5, Tkacik teaches The method of claim 1, wherein carrying out the iterative modification includes exploiting known patterns or properties of the content of the block [figure 7, steps 707 and 708].

In addition, Tkacik teaches A data processing apparatus for identifying errors in or manipulations of data or software used or executed by a microprocessor for controlling a device [as shown in figure 1; … Periodically, a new hash value is generated over the same block of memory, and the new hash value is compared with the reference hash value. If the two hash values are identical, then the memory contents have not changed since the reference hash was generated. A difference between the two hash values indicates that the memory contents have changed. This is typically taken to mean memory corruption, and an error indication is generated (e.g., an interrupt or hardware failure indicator … (¶ 0005)], the data processing apparatus comprising: a microprocessor and associated memory [as shown in figure 1, processor core (110), external memory (102), secure memory (103)]; and one or more interfaces configured to communicatively connect with a database system storing a reference copy of the data or the software of the device and for communicatively connecting with the device [as shown in figures 1 and 2; … A hash valid indicator to indicate whether a reference hash value for a memory page corresponding to an entry is or is not valid is shown under hash valid column 308 for each of entries 321, 322, 323, and 324. A reference hash indicated by a hash valid indicator to be invalid may have any value, even a value not generated by a hash function (e.g., when the contents of a hash valid indicator of a entry may be in an unknown state before a first hash value is stored as a hash valid indicator of the entry) wherein the microprocessor executes instructions that cause the data processing apparatus to carry out the method of claim 1 [as shown in figure 7].
As to claim 14, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to "As to claim 13" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to "As to claim 13" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tkacik et al. (US Patent Application Publication 2014/0281354, hereinafter referred to as Tkacik), and in view of Fisk et al. (US Patent Application Publication 2013/0047233, hereinafter referred to as Fisk).
As to claim 4, Tkacik does not teach the content of the first block is received from the reference memory only after sending valid authentication and/or authorization information to an access control entity associated with the reference memory.

For example, Fisk specifically teaches the content of the first block is received from the reference memory only after sending valid authentication and/or authorization information to an access control entity associated with the reference memory [When mobile device 104 finds itself in close proximity to a compatible device, such as computer 106, mobile device 104 can determine if proper permissions for communication exist (for example, by Bluetooth protocol and an Access Control List identifying computer 106) and if so, establish a connection. Mobile device 104 may be, for example, a handheld device or smart-phone, a personal digital assistant (PDA), an enhanced digital watch, a tablet computer, a notebook, a laptop computer, a thin client, or some other transitory computing device (¶ 0021); If in response to the determination of class, managing program 400 determines that the requested data is protected data, managing program 400 determines if the authorization level of computer 106 allows computer 106 to access protected data (decision block 418) … Similarly, if the requested data is private, managing program 400 determines if the authorization level of computer 106 allows computer 106 to access private data (decision block 422) and if the authorization level is sufficient, sends the data to computer 106 (step 424) (¶ 0052-0053)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to allow the content of the first block is received from the reference memory only after sending valid authentication and/or authorization information to an .
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tkacik et al. (US Patent Application Publication 2014/0281354, hereinafter referred to as Tkacik), and in view of Rathke (US Patent Application Publication 2017/0329635).
As to claim 4, Tkacik teaches the memory contains program instructions [… An example of such memory contents is application software instruction code, which may be loaded after boot time, and which may be swapped into and out of physical memory under the control of an operating system that uses virtual memory … By being able to selectively enable and disable RTIC operations for each of many different memory pages, which may, for example, be 4 Kbyte memory pages, many different types of program instruction code, which may be diversely located within memory space, may be efficiently checked using RTIC … (¶ 0017)], but does not teach decompiling program instructions.
However, decompiling program instructions is well known and commonly used in the art to reconstruct the source code.
For example, Rathke specifically teaches decompiling program instructions [Assigning an instruction to a particular compute node may comprise, identifying one or more emulated computing resources referenced by the instruction, determining translations between the emulated computing resources referenced by the instruction and physical computing resources of the compute nodes, and assigning the instruction to the particular compute node based on the determined translations. Identifying the one decompiling the instruction … (¶ 0008); … In the FIG. 3 embodiment, the distributed execution manager 222 comprises a decompile unit 320, an instruction queue 322, and an execution manager 324. The decompile unit 320 may be configured to receive and/or fetch the binary instructions 301 for execution (e.g., fetch from memory by use of emulated cache control and/or the distributed memory manager 226, as disclosed in further detail herein). The decompile unit 320 may be further configured to decompile the binary instructions 301 into an intermediate format to produce instructions 303. The intermediate format may comprise an opcode format of the binary instructions 301 (e.g., an assembly language format). The decompile unit 320 may queue the instructions 303 in the queue 322 … (¶ 0058)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to decompile program instructions, as demonstrated by Rathke, and to incorporate it into the existing scheme disclosed by Tkacik, in order to assign an instruction to a particular compute node [Rathke -- Assigning an instruction to a particular compute node may comprise, identifying one or more emulated computing resources referenced by the instruction, determining translations between the emulated computing resources referenced by the instruction and physical computing resources of the compute nodes, and assigning the instruction to the particular compute node based on the determined translations. Identifying the one or more emulated computing resources referenced by the instruction may comprise decompiling the instruction … (¶ 0008)].
10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US Patent Application Publication 2016/0335154, hereinafter Zhong), and in view of Fisk et al. (US Patent Application Publication 2013/0047233, hereinafter referred to as Fisk).
As to claim 11, Zhong does not teach the content of the first block is received from the reference memory only after sending valid authentication and/or authorization information to an access control entity associated with the reference memory.
However, using authentication and/or authorization information to control accessing data content is well known and commonly used in the art to ensure security of the data system.
For example, Fisk specifically teaches the content of the first block is received from the reference memory only after sending valid authentication and/or authorization information to an access control entity associated with the reference memory [When mobile device 104 finds itself in close proximity to a compatible device, such as computer 106, mobile device 104 can determine if proper permissions for communication exist (for example, by Bluetooth protocol and an Access Control List identifying computer 106) and if so, establish a connection. Mobile device 104 may be, for example, a handheld device or smart-phone, a personal digital assistant (PDA), an enhanced digital watch, a tablet computer, a notebook, a laptop computer, a thin client, or some other transitory computing device (¶ 0021); If in response to the determination of class, managing program 400 determines that the requested data is protected data, managing program 400 determines if the authorization level of computer 106 allows computer 106 to access protected data (decision block 418) … Similarly, if the requested data is private, managing program 400 determines if the authorization level of computer 106 allows computer 106 to access private data (decision block 422) and if the authorization level is sufficient, sends the data to computer 106 (step 424) (¶ 0052-0053)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to allow the content of the first block is received from the reference memory only after sending valid authentication and/or authorization information to an access control entity associated with the reference memory, as demonstrated by Fisk, and to incorporate it into the existing scheme disclosed by Zhong, in order to ensure security of the data system.
As to claim 12, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.

Conclusion
11.	Claims 1-15 are rejected as explained above. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 30, 2021